Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This action is in response to the application filed on 18 March 2021.
Claims 1-20 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/21/2021, 09/28/2021 and 11/30/2021 have being considered by the examiner.

Claim Objections
3.	Claims 1, 9 and 17 are objected to because of the following informalities:  All these three claims include the term “Sercurity” which seems to be typographical error and should be replaced with “security”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albasheir et al., U. S. Patent No. 10,772,062 B1 in view of Plenderleith et al., (Plender), U. S. Patent No. 10,764,214 B1.
Regarding claim 1, Albasheir discloses a method comprising: causing a service request for a network function server to be transmitted via at least one of a service communication proxy (SCP) and a sercurity edge protection proxy (see Albasheir, fig. 1 and col. 5 lines 13-19; service request is submitted by consumer client via service communications proxy); receiving a service response comprising at least an error message (see Albsheir, col. 13 lines 52-67; error message is received); determining from the service response, an originator of the error message, wherein the originator of the error message is at least one of the network function server, the service communication proxy (SCP) and the security edge protection proxy (SEPP) (see Albasheir, col. 5 lines 20-31 and col. 13 line 65-col. 14 line 8; the source of the error is determined to be the NF provider).
Although Albasheir discloses the invention substantially as claimed, it does not explicitly disclose and differently responding to the error message depending upon the originator of the error message.
Plender teaches error source identification method comprising and differently responding to the error message depending upon the originator of the error message (see Plender, col. 6 lines 56-67; different actions are taken based on the identified source of error). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Plender with that of Albasheir in order to efficiently provide corrective steps based on the type of originator of the error.

Regarding claim 2, Albasheir-Plender teaches wherein, in an instance in which the originator of the error message is the service communication proxy (SCP) or the security edge protection proxy (SEPP), responding differently comprises causing the service request to be transmitted to the network function server via a different service communication proxy (SCP) or a different security edge protection proxy (SEPP) (see Albasheir, col. 13 line 65-col. 14 line 8 and col. 15 lines 38-49 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 1 applies equally as well to claim 2.

Regarding claim 3, Albasheir-Plender teaches wherein, in an instance in which the originator of the error message is the network function server, responding differently comprises causing the service request to be transmitted to a different network function server using the same or a different service communication proxy (SCP) and the same or a different security edge protection proxy (SEPP) (see Albasheir, col. 5 lines 20-31 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 1 applies equally as well to claim 3.

Regarding claim 4, Albasheir-Plender teaches wherein the service response comprises a header that includes an indication as to the originator of the error message or a header that includes an indication that the service response has been relayed by a service communication proxy (SCP) or a security edge protection proxy (SEPP) (see Albasheir, col. 14 lines 1-15 and col. 20 lines 34-40).

Regarding claim 5, Albasheir-Plender teaches wherein the service response comprises an HTTP Server header that includes a type or an identity of the originator of the error message, or an HTTP Via header that includes a type or an identity of the service communication proxy (SCP) or the security edge protection proxy (SEPP) relaying the service response (see Albasheir, col. 14 lines 1-15).

Regarding claim 6, Albasheir-Plender teaches wherein determining from the service response the originator of the error message comprises determining, in an instance in which the Via header indicates that the service communication proxy (SCP) or the security edge protection proxy (SEPP) relayed the error message or in an instance in which the HTTP Server header identifies the type or the identity of the network function server as the originator of the error message, that the originator of the error message is not the service communication proxy (SCP) or the security edge protection proxy (SEPP) that provided the service (see Albasheir, col. 14 lines 1-15 and col. 20 lines 34-40).

Regarding claim 7, Albasheir-Plender teaches wherein the identity of the originator of the error message comprises a fully qualified domain name (FQDN) or an network function instance identifier (see Albasheir, see Albasheir, col. 14 lines 16-23 and col. 9 lines 34-40).

Regarding claim 8, Albasheir-Plender teaches wherein the identity of the service communication proxy (SCP) or the security edge protection proxy (SEPP) relaying the service response is a fully qualified domain name (FQDN), an network function instance identifier or a network entity identifier (see Albasheir, col. 14 lines 16-23 and col. 20 lines 40-48).

Regarding claim 9, Albasheir discloses an apparatus comprising: at least one processer; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see Albasheir, col. 11 lines 24-26; processor and memory are taught), cause the apparatus at least to perform: cause a service request for a network function server to be transmitted via at least one of a service communication proxy (SCP) and a sercurity edge protection proxy (see Albasheir, fig. 1 and col. 5 lines 13-19; service request is submitted by consumer client via service communications proxy); receive a service response comprising at least an error message (see Albsheir, col. 13 lines 52-67; error message is received); determine from the service response, an originator of the error message, wherein the originator of the error message is at least one of the network function server, the service communication proxy (SCP) and the security edge protection proxy (SEPP) (see Albasheir, col. 5 lines 20-31 and col. 13 line 65-col. 14 line 8; the source of the error is determined to be the NF provider).
Although Albasheir discloses the invention substantially as claimed, it does not explicitly disclose and differently responding to the error message depending upon the originator of the error message.
Plender teaches error source identification method comprising and differently respond to the error message depending upon the originator of the error message (see Plender, col. 6 lines 56-67; different actions are taken based on the identified source of error). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Plender with that of Albasheir in order to efficiently provide corrective steps based on the type of originator of the error.

Regarding claim 10, Albasheir-Plender teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: cause, in an instance in which the originator of the error message is the service communication proxy (SCP) or the security edge protection proxy (SEPP), the service request to be transmitted to the network function server via a different service communication proxy (SCP) or a different security edge protection proxy (SEPP) (see Albasheir, col. 13 line 65-col. 14 line 8 and col. 15 lines 38-49 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 9 applies equally as well to claim 10.

Regarding claim 11, Albasheir-Plender teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: cause, in an instance in which the originator of the error message is the network function server, the service request to be transmitted to a different network function server using the same or a different service communication proxy (SCP) and the same or a different security edge protection proxy (SEPP) (see Albasheir, col. 5 lines 20-31 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 9 applies equally as well to claim 11.

Regarding claim 12, Albasheir-Plender teaches wherein the service response comprises a header that includes an indication as to the originator of the error message or a header that includes an indication that the service response has been relayed by a service communication proxy (SCP) or a security edge protection proxy (SEPP) (see Albasheir, col. 14 lines 1-15 and col. 20 lines 34-40).

Regarding claim 13, Albasheir-Plender teaches wherein the service response comprises an HTTP Server header that includes a type or an identity of the originator of the error message, or an HTTP Via header that includes a type or an identity of the service communication proxy (SCP) or the security edge protection proxy (SEPP) relaying the service response (see Albasheir, col. 14 lines 1-15).

Regarding claim 14, Albasheir-Plender teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine from the service response the originator of the error message by determining, in an instance in which the Via header indicates that the service communication proxy (SCP) or the security edge protection proxy (SEPP) relayed the error message or in an instance in which the HTTP Server header identifies the type or the identity of the network function server as the originator of the error message, that the originator of the error message is not the service communication proxy (SCP) or the security edge protection proxy (SEPP) that provided the service (see Albasheir, col. 14 lines 1-15 and col. 20 lines 34-40).

Regarding claim 15, Albasheir-Plender teaches wherein the identity of the originator of the error message comprises a fully qualified domain name (FQDN) or an network function instance identifier (see Albasheir, see Albasheir, col. 14 lines 16-23 and col. 9 lines 34-40).

Regarding claim 16, Albasheir-Plender teaches wherein the identity of the service communication proxy (SCP) or the security edge protection proxy (SEPP) relaying the service response is a fully qualify domain name (FQDN), a network function instance identifier or a network entity identifier (see Albasheir, col. 14 lines 16-23 and col. 20 lines 40-48).

17. A computer program product comprising a non-transitory computer readable storage medium having program code portions stored thereon, the program code portions configured, upon execution, to perform: cause a service request for a network function server to be transmitted via at least one of a service communication proxy (SCP) and a sercurity edge protection proxy; receive a service response comprising at least an error message; determine from the service response, an originator of the error message, wherein the originator of the error message is at least one of the network function server, the service communication proxy (SCP) and the security edge protection proxy (SEPP); and differently respond to the error message depending upon the originator of the error message.

Regarding claim 18, Albasheir-Plender teaches wherein, in an instance in which the originator of the error message is the service communication proxy (SCP) or the security edge protection proxy (SEPP), the program code portions configured to respond differently comprise program code portions configured to cause the service request to be transmitted to the network function server via a different service communication proxy (SCP) or a different security edge protection proxy (SEPP) (see Albasheir, col. 13 line 65-col. 14 line 8 and col. 15 lines 38-49 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 17 applies equally as well to claim 18).

Regarding claim 19, Albasheir-Plender teaches wherein, in an instance in which the originator of the error message is the network function server, the program code portions configured to respond differently comprise program code portions configured to cause the service request to be transmitted to a different network function server using the same or a different service communication proxy (SCP) and the same or a different security edge protection proxy (SEPP) (see Albasheir, col. 5 lines 20-31 and Plender, col. 6 lines 56-67). Same motivation utilized for claim 17 applies equally as well to claim 19).

Regarding claim 20, Albasheir-Plender teaches wherein the service response comprises a header that includes an indication as to the originator of the error message or a header that includes an indication that the service response has been relayed by a service communication proxy (SCP) or a security edge protection proxy (SEPP) (see Albasheir, col. 14 lines 1-15 and col. 20 lines 34-40).

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
a. US-20210204200-A1 is directed to A method for enabling 5G transport quality of service (QoS) includes receiving a service discovery request from a consumer network function (NF) or service communications proxy (SCP). The method further includes accessing a 5G transport QoS policy database and determining that a 5G transport QoS policy applies to the service discovery request. The method further includes, in response to determining that a 5G transport QoS policy applies to the discovery request, generating a service discovery response message and inserting a network layer QoS value for implementing the policy in the service discovery response message. The method further includes transmitting the service discovery response message to the consumer NF or SCP.
b. US-10833938-B1 is directed to A method for network function (NF) topology synchronization includes, at a network node including at least one processor, maintaining NF instance identifiers and corresponding NF profile version identifiers in an NF topology database local to the network node, the NF profile version identifiers indicating most current NF profile versions stored by the network node for each NF instance identifier. The method further includes obtaining a list of NF instance identifiers and NF profile version identifiers from an NF repository function (NRF), accessing the NF topology database, determining, by comparing the NF profile version identifiers in the list with NF profile version identifiers for corresponding NF instance identifiers in the NF topology database, whether the NF profiles stored by the network node are lagging behind the NF profiles stored by the NRF, and auditing or refraining from auditing the NRF for updated NF profiles based on results of the comparison.
c. US-20210112012-A1 is directed to A method for providing guaranteed minimum intermediate proxy node bandwidth for services includes configuring, at an intermediate proxy node, a guaranteed minimum bandwidth of the intermediate proxy node reserved to process messages associated with a service. The method further includes receiving a first message at the intermediate proxy node. The method further includes determining, by the intermediate proxy node, that the intermediate proxy node is in an overloaded state. The method further includes identifying, by the intermediate proxy node, the first message as being associated with the service for which the guaranteed minimum bandwidth is configured. The method further includes determining, by the intermediate proxy node, that a portion of the guaranteed minimum bandwidth for the service is available to process the first message. The method further includes routing, by the intermediate proxy node and to a producer network function (NF) that provides the service, the first message and updating a message count for the service.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444